I agree that Section 57 of the Public Service Commission Act is unconstitutional in so far as it affects the rights of relator to issue bonds under its mortgage issued before the passage of such act and that no considerations based upon the police power of the State make such act valid as to such mortgage.
I fear the language used in the majority opinion may be regarded as holding that said Section 57 is unconstitutional and void in fixing a five-year limitation for the approval of bonds authorized by mortgages on the property of public utilities, even though such mortgages are executed subsequent to the passage of the Public Service Commission Act. That question is not involved in this case.
For the reason stated I concur in the result.